Name: Commission Regulation (EEC) No 2611/93 of 23 September 1993 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of large-fruited varieties
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  marketing;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31993R2611Commission Regulation (EEC) No 2611/93 of 23 September 1993 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of large-fruited varieties Official Journal L 239 , 24/09/1993 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 52 P. 0161 Swedish special edition: Chapter 3 Volume 52 P. 0161 COMMISSION REGULATION (EEC) No 2611/93 of 23 September 1993 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of large-fruited varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 2 (2) thereof, Whereas Annex III to Commission Regulation (EEC) No 920/89 (3) as last amended by Regulation (EEC) No 3185/92 (4) lays down quality standards for dessert apples and pears; Whereas information gathered on the agronomic caracteristics of the different mutations of the variety 'Jonagold' shows that these mutations, including Jonagored are alle large fruited; whereas the term 'Jonagold' in the list of large fruited apple varieties in table 3 in Annex III to that Rgulation, must therefore be amended to 'Jonagold, Jonagored and other mutations'; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Annex III to Regulation (EEC) No 920/89 under point 1. 'Apples' in table 3 'List of large-fruited apples and pears' the following amendments are made: The indent '- Jonagold', is replaced by the indent '- Jonagold, Jonagored and other mutations'. The indent '- Jonagored,' is deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 69, 20. 3. 1993, p. 7. (3) OJ No L 97, 11. 4. 1989, p. 19. (4) OJ No L 317, 31. 10. 1992, p. 72.